Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Laura Toney appeals the district court’s order adopting the magistrate judge’s recommendation and denying her motion for a temporary injunction in connection with her challenge to a foreclosure proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Toney v. LaSalle Bank Nat’l Ass’n, No. 3:11-cv-01686-MBS-JRM, 2012 WL 988061 (D.S.C. Mar. 22, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.